                                                                    Case 2:16-cv-01317-JCM-GWF Document 78 Filed 01/29/20 Page 1 of 3




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: william.habdas@akerman.com
                                                            7    Attorneys for plaintiff and counter-defendant The
                                                                 Bank of New York Mellon f/k/a The Bank of New
                                                            8    York as Trustee for the Certificateholders of
                                                                 CWMBS, Inc., CHL Mortgage Pass-Through Trust
                                                            9    2004-29, Mortgage Pass-Through Certificates, Series
                                                                 2004-29 2505 W. Chandler Blvd., Chandler, AZ 85224
                                                            10
                                                                                             UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                    DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON F/K/A                 Case No.: 2:16-cv-01317-JCM-GWF
AKERMAN LLP




                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            13   FOR THE CERTIFICATEHOLDERS OF                     STIPULATION AND ORDER TO
                                                                 CWMBS, INC., CHL MORTGAGE PASS-                   DISMISS WITH PREJUDICE
                                                            14   THROUGH TRUST 2004-29, MORTGAGE
                                                                 PASS-THROUGH CERTIFICATES, SERIES
                                                            15   2004-29 2505 W. CHANDLER BLVD.,
                                                                 CHANDLER, AZ 85224,
                                                            16
                                                                               Plaintiff,
                                                            17   vs.
                                                            18   CASCADE HOMEOWNERS ASSOCIATION,
                                                                 INC.; DAISY TRUST; and ABSOLUTE
                                                            19   COLLECTION SERVICES LLC,
                                                            20             Defendants.
                                                                 DAISY TRUST,
                                                            21
                                                                               Counterclaimant,
                                                            22
                                                                 vs.
                                                            23
                                                                 THE BANK OF NEW YORK MELLON F/K/A
                                                            24   THE BANK OF NEW YORK AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            25   CWMBS, INC., CHL MORTGAGE PASS-
                                                                 THROUGH TRUST 2004-29, MORTGAGE
                                                            26   PASS-THROUGH CERTIFICATES, SERIES
                                                                 2004-29 2505 W. CHANDLER BLVD.,
                                                            27   CHANDLER, AZ 85224.
                                                            28                 Counter-defendant.
                                                                 51489481;2
                                                                       Case 2:16-cv-01317-JCM-GWF Document 78 Filed 01/29/20 Page 2 of 3




                                                            1                 Plaintiff and counter-defendant The Bank of New York Mellon f/k/a The Bank of New York

                                                            2    as Trustee for the Certificateholders of CWMBS, Inc., CHL Mortgage Pass-Through Trust 2004-29,

                                                            3    Mortgage Pass-Through Certificates, Series 2004-29 2505 W. Chandler Blvd., Chandler, AZ 85224

                                                            4    (BoNYM), defendant Cascade Homeowners Association, Inc., defendant and counterclaimant Daisy

                                                            5    Trust, and defendant Absolute Collection Services, LLC, stipulate to dismiss all claims in this action,

                                                            6    with prejudice, each party to bear its own attorneys' fees and costs.

                                                            7                 Cascade further acknowledges the court (1) taxed costs against BoNYM in the amount of

                                                            8    $38.55 pursuant to its bill of costs on September 13, 2017 and (2) entered judgment in its favor and
                                                            9    against BoNYM on September 20, 2017, in the amount of $2,740.50, pursuant to its motion for

                                                            10   attorneys' fees. (ECF Nos. 59 and 61.) Cascade hereby stipulates and agrees to waive its fee and
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   cost awards and judgment, such that each party will bear its own attorneys' fees and costs.
                      LAS VEGAS, NEVADA 89134




                                                            12                To the extent BoNYM or the court so requests, Cascade will file a satisfaction of judgment
AKERMAN LLP




                                                            13   confirming its cost and fee awards have been fully satisfied.

                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                    2
                                                                 51489481;2
                                                                    Case 2:16-cv-01317-JCM-GWF Document 78 Filed 01/29/20 Page 3 of 3




                                                            1                 The lis pendens recorded on July 13, 2016 as instrument no. 201607130001200 is to be

                                                            2    expunged and be of no further force or effect.

                                                            3                 DATED this 29th day of January 2020.
                                                            4
                                                                 AKERMAN LLP                                             BOYACK ORME & ANTHONY
                                                            5
                                                                 /s/ William S. Habdas                                   /s/ Colli C. McKiever
                                                            6    ARIEL E. STERN, ESQ.                                    EDWARD D. BOYACK, ESQ.
                                                                 Nevada Bar No. 8276                                     Nevada Bar No. 5229
                                                            7
                                                                 WILLIAM S. HABDAS, ESQ.                                 COLLI C. MCKIEVER, ESQ.
                                                            8    Nevada Bar No. 13138                                    Nevada Bar No. 13724
                                                                 1635 Village Center Circle, Suite 200                   7432 W. Sahara Avenue, Suite 101
                                                            9    Las Vegas, Nevada 89134                                 Las Vegas, Nevada 89117
                                                            10   Attorneys for plaintiff and counter-defendant The Attorneys for defendant Cascade Homeowners
                                                                 Bank of New York Mellon f/k/a The Bank of New Association, Inc.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 York as Trustee for the Certificateholders of
                                                                 CWMBS, Inc., CHL Mortgage Pass-Through
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Trust    2004-29, Mortgage Pass-Through
AKERMAN LLP




                                                            13   Certificates, Series 2004-29 2505 W. Chandler
                                                                 Blvd., Chandler, AZ 85224
                                                            14

                                                            15
                                                                 THE LAW OFFICES OF MICHAEL F. BOHN, ESQ., ABSOLUTE COLLECTION SERVICES, LLC
                                                            16   LTD.,

                                                            17   /s/ Michael F. Bohn                                     /s/ Shane D. Cox
                                                                 MICHAEL F. BOHN, ESQ.                                   SHANE D. COX, ESQ.
                                                            18   Nevada Bar No. 1641                                     Nevada Bar No. 13852
                                                            19   ADAM R. TRIPPIEDI, ESQ.                                 9620 Windom Point Avenue
                                                                 Nevada Bar No. 12294                                    Las Vegas, NV 89129
                                                            20   2260 Corporate Circle, Suite 480
                                                                 Henderson, Nevada 89074                                 Attorneys for defendant Absolute Collection
                                                            21                                                           Services, LLC
                                                                 Attorneys for defendant and counter-claimant
                                                            22   Daisy Trust
                                                            23
                                                                                                                  ORDER
                                                            24
                                                                              IT SO ORDERED.
                                                            25
                                                                                                         _________________________________________
                                                            26                                           UNITED STATES DISTRICT COURT JUDGE
                                                                                                         Case No.: 2:16-cv-01317-JCM-GWF
                                                            27                                                      January 31, 2020
                                                                                                         DATED: _________________________________
                                                            28
                                                                                                                     3
                                                                 51489481;2
